Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The amendments/arguments filed on 01/27/2022 are found persuasive and independent claims 1, 6 and 11 are allowed. Dependent claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669